Citation Nr: 0425508	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-34 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to June 1968 (Army), and from October 1969 to 
October 1970 (Navy).  These matters come before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions in 
March 2003 (PTSD) and January 2004 (TDIU) by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The veteran testified at a Travel Board hearing 
before the undersigned at the RO in March 2004.

A decision on the merits of the TDIU claim will be held in 
abeyance pending additional development of the inextricably 
intertwined claim for an increased rating for PTSD.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board notice requirements of the VCAA and 
implementing regulations appear to be met.  
The veteran was last afforded a VA PTSD examination in 
October 2003.  It is alleged that the examination was 
inadequate.  At the March 2004 hearing it was essentially 
alleged that the veteran's PTSD had increased in severity 
since he was last examined.  Thus, a more contemporaneous 
examination is indicated.  

It is noteworthy that where, as here for PTSD, a claim for 
increase involves the initial rating assigned for a 
disability with the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran testified before the undersigned in March 2004 
that he was being seen at the Newark Vet Center for therapy 
sessions for his PTSD.  He named the counselor who was 
providing the counseling.  See pages 5 and 16 of hearing 
transcript.  He also testified that he was taking Paxil for 
his PTSD prescribed to him by his private physician.  See 
pages 16 and 17 of hearing transcript.  The veteran also 
indicated that he was being treated at the VA Medical Center 
(VAMC) in East Orange, New Jersey.  The most recent VA 
medical treatment records on file from this medical facility 
are dated in November 2003.  Thus, there are identified 
outstanding VA medical records which may contain information 
critical to the matters at hand.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and must be secured.  

At the March 2004 hearing the veteran also submitted 
additional evidence with a waiver of RO review.  Since the 
claims are being remanded anyway, the RO will have the 
opportunity to initially review the additional evidence 
received.  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be asked to 
identify the private physician who 
prescribes Paxil for PTSD.  The RO should 
obtain copies of complete treatment 
records from this physician. The veteran 
must cooperate in this by providing any 
necessary releases.  He should be advised 
of the provisions of 38 C.F.R. § 3.158. 
2.  The RO should obtain from the VAMC in 
East Orange, New Jersey all of the 
veteran's treatment records from November 
2003 to the present.  Counseling records 
associated with treatment afforded the 
veteran at the Newark Vet Center (see 
pages 5 and 16 of March 2004 hearing 
transcript for name of counselor) should 
also be associated with the record.  

3.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination (by a psychiatrist who has 
not previously examined him) to ascertain 
the current severity of his PTSD.  The 
veteran's claim folder should be 
available to the examiner for review in 
conjunction with the examination.  All 
findings must be reported in detail.  The 
examiner must be furnished a copy of the 
criteria for rating PTSD, and must 
comment as to the presence or absence of 
each symptom and finding in those 
criteria for ratings from 50 percent to 
100 percent, and if any is present, the 
frequency and severity of such symptom or 
finding.  The examiner should also offer 
an opinion as to whether the veteran's 
PTSD precludes him from securing or 
maintaining substantially gainful 
employment.  The examiner should explain 
the rationale for any opinion(s) given.

4.  After the development ordered above 
is completed, the RO should review the 
record and re-adjudicate the claims 
(considering the possibility of staged 
ratings, if indicated, for PTSD).  If 
either claim remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC) and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


